              Case 20-10343-LSS           Doc 3265-18     Filed 05/06/21     Page 1 of 1




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


 In re:                                                    Chapter 11

 BOY SCOUTS OF AMERICA AND                                 Case No. 20-10343 (LSS)
 DELAWARE BSA, LLC,
                                                           Jointly Administered
                               Debtors.
                                                           Re: D.I. 2592 and 2594


                                   CERTIFICATE OF SERVICE

        I, David M. Klauder, certify that I am not less than 18 years of age, and that on the date set
forth below, I caused a true and correct copy of the foregoing PCVA Claimants’ Objection to the
Adequacy of Debtors’ Disclosure Statement in Support of Second Amended Chapter 11 Plan of
Reorganization to be filed and served via CM/ECF on all parties requesting electronic notification
in this case and via electronic mail to the parties set forth on the attached service list, unless
otherwise noted.

          Under penalty of perjury, I declare that the foregoing is true and correct.


Dated: May 6, 2021                              /s/ David M. Klauder
                                                David M. Klauder, Esquire (No. 5769)
